Chief Justice Robertson,
delivered the opinion of the court.
. The certificate of publication is entirely insufficient. The simple signature, “J. J. Polk,” does not authenticate it. The court does not know, that he had any authority to certify the publication of the order, Nor does the court know, that a paper, of the style of that described in the certificate, was authorized to publish the order.
Harlan,. for plaintiffs.
Wherefore, the decree is reversed, and the cause remanded for further proceedings.